Filed 11/9/21 P. v. Walker CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                            B310712

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA222258)
         v.

VANESSA WALKER,

         Defendant and Appellant.


      THE COURT:
      Defendant Vanessa Walker and her husband Ken Walker
(Ken) were convicted of murdering defendant’s mother, Nada
Lazarevic (Nada) after Nada discovered that defendant and her
husband used her name to incur over $50,000 in debt. (People v.
Walker (Jan. 14, 2005, B168784) [nonpub. opn.], pp. 2–8.) The
evidence against them included witness testimony that defendant
and Ken were at Nada’s house on the last day she was seen or
heard from; items that seemingly belonged to Nada were found in
defendant’s car or home; defendant knew where Nada’s missing
vehicle was; and a statement from Nada’s other daughter that
Nada wanted Ken and defendant to repay her for the debt
incurred. (Ibid.)
       Following trial, defendant was convicted of one count of
second degree murder. Defendant admitted a prior conviction for
voluntary manslaughter. The trial court sentenced her to a total
term of 35 years to life in state prison. (People v. Walker, supra,
B168784, at p. 2.)
       On direct appeal, we affirmed the judgment. (People v.
Walker, supra, B168784, at p. 1.)
       On March 6, 2019, defendant, in pro. per., filed a petition
for resentencing pursuant to Penal Code section 1170.95.
Counsel was appointed to represent her.
       The People opposed defendant’s petition, arguing, inter
alia, that defendant was ineligible for resentencing because she
had not been convicted of second degree murder on either the
felony murder or natural and probable consequences theory.
       Defense counsel filed a reply to the People’s response,
arguing that because defendant averred in her petition the
requisite elements establishing a prima facie showing for Penal
Code section 1170.95 relief, the trial court should issue an order
to show cause.
       On January 11, 2021, the trial court summarily denied
defendant’s petition, finding her ineligible for relief because,
based upon the facts set forth in our prior appellate opinion,
defendant was convicted as either the actual killer or as an aider
and abettor. The trial court further found that defendant was
ineligible for relief because the jury had not been instructed on
either felony murder or the natural and probable consequences
doctrine.
       Defendant filed a timely notice of appeal.




                                 2
       Appointed counsel filed a brief raising no issues and asking
this court to conduct an independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441.
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039–1040, review
granted Oct. 14, 2020, S264278; see People v. Serrano (2012) 211
Cal.App.4th 496, 503.) However, we do review any contentions or
arguments made if the defendant files his or her own
supplemental brief or letter. (People v. Cole, supra, at p. 1039.)
       On August 17, 2021, we notified defendant of her counsel’s
brief and gave her leave to file, within 30 days, her own brief or
letter setting forth any grounds for appeal, contentions, or
arguments she might wish to have considered. To date, no such
brief or letter has been filed.
       Because neither defendant nor appellate counsel identified
an issue warranting reversal, we dismiss the appeal as
abandoned. (People v. Cole, supra, 52 Cal.App.5th at p. 1040;
People v. Scott (2020) 58 Cal.App.5th 1127, 1135, review granted
Mar. 17, 2021, S266853; People v. Figueras (2021) 61 Cal.App.5th
108, 111, review granted May 12, 2021, S267870; but see People
v. Flores (2020) 54 Cal.App.5th 266, 269 [when appointed counsel
files a brief pursuant to People v. Wende, supra, 25 Cal.3d 436 in
an appeal from a summary denial of a Penal Code section 1170.95
petition, a Court of Appeal is not required to independently
review the entire record, but it can and should do so in the
interests of justice]; People v. Gallo (2020) 57 Cal.App.5th 594,
598 [same]; People v. Allison (2020) 55 Cal.App.5th 449, 456
[same].)




                                 3
                       DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
ASHMANN-GERST, Acting P. J. CHAVEZ, J. HOFFSTADT, J.




                             4